DETAILED ACTION
This office action is in response to communication filed on 6/17/2021.
Claims 1-4 and 6-21 are being considered on the merits.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 6/17/2021 has been entered. Claims 1-4 and 6-21 remain pending in the application. 
Response to Arguments
Regarding the rejection of claims 1, 10, and 16 under 35 USC 103:
Applicant’s arguments with respect to Visuri (US 20140293829 A1) and automatic access parameters have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses McCann (US 20130070644 A1) in addition to Visuri (US 20140293829 A1) as modified Naiden (US 20170359216 A1) to teach the limitations of claims 1, 10, and 16. Claims 1-4, 6-11, 13, and 15-20 are now rejected in light of applicant’s amendments under 103 over Visuri in view of Naiden, in further view of McCann.
Regarding the rejection of claims 1, 10, and 16 under 35 USC 103:
The Applicant submits on pages 13-14 McCann (US 20130070644 A1) does not teach the access parameters including information used to authenticate to a set of networks and thus fails to meet the limitation “wherein the second set of WLAN automatic access parameters comprises information used to authenticate the mobile device to each of a second set of wireless networks”.
The Examiner respectfully disagrees.
wherein the second set of WLAN automatic access parameters comprises information used to authenticate the mobile device to each of a second set of wireless networks” in Para. [0015] where the purpose of the subscription based service providers is to allow access to any network that has the right network information when the device is in range, that is there are several network (i.e. set of network) with the right network information (i.e. access parameters). The Examiner respectfully submits that the reference does provide access parameters including information used to authenticate to a set of networks, thus the arguments are not found to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visuri (US 20140293829 A1) in view of Naiden (US 20170359216 A1), in further view of McCann (US 20130070644 A1).
Regarding claim 1, Visuri teaches one or more non-transitory computer-readable storage media of a mobile device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving, at statically predefined periodic time slots, a set of (Visuri, in Para. [0047 and 0086], discloses periodically updating information from the alternative network access provider (ANAP) (i.e. server), where information includes rules and policies, which includes parameters)
selecting a first wireless network by using a first set of network selection policies; (Visuri, in Para. [0035], discloses selecting an access point)
accessing the selected first wireless network using a first set of wireless local area network (WLAN) automatic access parameters and a first set of device configuration data received from the server (Visuri, in Para. [0035, 0047, 0076 and 0086], discloses making a selection based on information, where information includes rules and policies, which includes parameters, where the parameters received at regular intervals (i.e. static) include authorization information (i.e. credentials/configuration data)
receiving at a dynamically determined time slot based on a change in a location of the mobile device, a second set of network selection policies (Visuri, in Para. [0035, 0047 and 0087] and Fig. 3, discloses updating the information based on the change of location, where the information can include rules and policies)
automatically selecting a second wireless network from the second set of wireless networks using the second set of network selection policiesSerial No.: 15/896,676_2_ (Visuri, in Para. [0092] and Fig. 3, discloses determining (i.e. selecting) the best connection)Atty Docket No.: TM.PO450US
Atty/Agent: John H. Linautomatically accessing the selected second wireless network using the second set of WLAN automatic access parameters (Visuri, in Para. [0093] and Fig. 3, discloses transferring the connection to a new connection (i.e. second))
While Visuri teaches the server functionality, Visuri fails to explicitly teach separate configurations.
However, Naiden from the analogous technical field teaches that maintains a separate set of device configuration data for each of a plurality of mobile devices; (Naiden, in Para. [0005], discloses servers providing different configurations for the devices)
wherein the first set of device configuration data is unique to the mobile device (Naiden, in Para. [0030-0032], discloses the configuration data for the device being based on the region and other factors such as user ID (i.e. unique)) 
and a second set of device configuration data received from the server (Naiden, in Para. [0018], discloses the device receiving new configuration data (i.e. second)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri to incorporate the teachings of Naiden, with a motivation to allow devices to behave differently (Naiden, Para. [0005]).  
While Visuri as modified by Naiden teaches the first server functionality, Visuri as modified by Naiden fails to explicitly teach the access parameters including authentication information.
However, McCann from the analogous technical field teaches receiving at a dynamically determined time slot based on a change in a location of the mobile device a second set of wireless local area network WLAN automatic access parameters; wherein the second set of WLAN automatic access parameters comprises information used to authenticate the mobile device to each of a second set of wireless networks (McCann, in Para. [0015, 0026, 0031, and 0082], discloses when moving (i.e. change in location) dynamically receiving network information, where the network information can include device identification and supported security services (authentication) (i.e. information used for authentication), where access can be provided to a plurality of networks (i.e. set of networks) with the correct network information (i.e. access parameters) as the device comes in range using the subscription based service providers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri as modified by Naiden to incorporate the teachings of McCann, with a motivation to enable secure information and improve handoff (McCann, Para. [0001 and 0076]).  
Regarding claim 2, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1.
McCann further teaches wherein the set of WLAN automatic access parameters comprises protocol or authentication data for enabling the mobile device to access the first selected wireless network (McCann, in Para. [0053-0055 and 0104], discloses provisioning (i.e. receiving) configuration for the device which can include different standards (i.e. protocols) and/or credentials (i.e. authentication data)).
Regarding claim 3, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1.
Visuri further teaches wherein the first or second set of network selection policies comprises a list of wireless access points that are identified based on a current location of the mobile device (Visuri, in Para. [0087], discloses a list of access points in the vicinity).
Regarding claim 4, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1.
McCann further teaches wherein the first and second sets of device configuration data are received from a service entitlement server (SES) server (McCann, in Para. [0019], discloses a server (i.e. SES) which provides information related to the network selection process).
Regarding claim 6, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1.
McCann further teaches wherein the first set of device configuration data comprises device access network query protocol (ANQP) parameters based on device configuration extensible markup language (XML) file (McCann, in Para. [0019 and 0061], discloses using ANQP and XML).
Regarding claim 7, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1.
Visuri further teaches wherein the first and second sets of network selection polices are received from an access network query protocol (ANDSF) server (Visuri, in Para. [0257-0258], discloses alternative network access system (ANAPS) (i.e. ANDSF) with a server).
Regarding claim 8, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1
Visuri further teaches wherein the statically predefined periodic time slots are determined without regard to the location of the mobile device (Visuri, in Para. [0086], discloses periodically updating information, which is not tied to location).
Regarding claim 9, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1
Visuri further teaches wherein the first and second sets of WLAN automatic access parameters are different sets of Passpoint parameters (Visuri, in Para. [0275], discloses using Passpoint).
Regarding claim 10, Visuri teaches a computing device comprising: one or more processors; a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: transmitting, at statically predefined periodic time slots, a set of device configuration data for a mobile device, (Visuri, in Para. [0047 and 0086], discloses periodically updating information from the alternative network access provider (ANAP) (i.e. server), where information includes rules and policies, which includes parameters)
(Visuri, in Para. [0035, 0047 and 0086], discloses making a selection based on information, where information includes rules and policies, which includes parameters)
transmitting to a mobile device at a dynamically determined time slot based on a change in a location of the mobile device a second set of network selection policies and a second set of wireless local area network WLAN automatic access parameters (Visuri, in Para. [0035, 0047 and 0087] and Fig. 3, discloses updating the information based on the change of location, where the information can include rules and policies)
wherein the mobile device (i) automatically selects a second wireless network from the second set of wireless networks using the second set of network selection policies and (ii) automatically accesses the selected second wireless network by using the second set of WLAN automatic access parameters and a second transmitted set of device configuration data (Visuri, in Para. [0092-0093] and Fig. 3, discloses determining (i.e. selecting) the best connection and transferring the connection to a new connection (i.e. second))
While Visuri teaches the server functionality, Visuri fails to explicitly teach separate configurations.
However, Naiden from the analogous technical field teaches maintaining a plurality of separate sets of device configuration data, each set of device configuration data for entitling a mobile device to access one or more wireless networks; wherein the transmitted first set of device configuration data is unique to the computing device (Naiden, in Para. [0005], discloses servers providing different configurations for the devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri to incorporate the teachings of Naiden, with a motivation to allow devices to behave differently (Naiden, Para. [0005]).  
While Visuri as modified by Naiden teaches the first server functionality, Visuri as modified by Naiden fails to explicitly teach the access parameters including authentication information.
However, McCann from the analogous technical field teaches transmitting to a mobile device at a dynamically determined time slot based on a change in a location of the mobile device a second set of wireless local area network WLAN automatic access parameters, wherein the second set of wireless local area network (WLAN) automatic access parameters comprises information used to authenticate the mobile device to each of t a second set of wireless networks (McCann, in Para. [0015, 0026, 0031, and 0082], discloses when moving (i.e. change in location) dynamically receiving network information, where the network information can include device identification and supported security services (authentication) (i.e. information used for authentication), where access can be provided to a plurality of networks (i.e. set of networks) with the correct network information (i.e. access parameters) as the device comes in range using the subscription based service providers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri as modified by Naiden to incorporate the teachings of McCann, with a motivation to enable secure information and improve handoff (McCann, Para. [0001 and 0076]).  
Regarding claim 11, Visuri as modified by Naiden and McCann teaches the computing device of claim 10.
Visuri further teaches wherein the statically predefined time periodic slots are determined without regard to the location of the mobile device (Visuri, in Para. [0257-0258], discloses alternative network access system (ANAPS) (i.e. ANDSF) with a server).
Regarding claim 13, Visuri as modified by Naiden and McCann teaches the computing device of claim 10.
McCann further teaches wherein the set of transmitted device configuration data is specific to the mobile device (McCann, in Para. [000053], discloses a configuring a specific device).
Regarding claim 15, Visuri as modified by Naiden and McCann the computing device of claim 10.
McCann further teaches wherein first type of information further comprises access network query protocol (ANDSF) policy (McCann, in Para. [0069], discloses ANDSF capabilities).
Regarding claim 21, Visuri as modified by Naiden and McCann teaches the one or more non-transitory computer-readable storage media of claim 1.
McCann further teaches wherein the second set of wireless local area network (WLAN) automatic access parameters is received prior to the selection of the second wireless network from the second set of wireless networks (McCann, in Para. [0019], discloses exchanging information before selecting a network).
As per claims 16-20, these claims recite a token method to perform the steps as recited by the non-transitory computer readable medium of claims 1-4 and 7, and has limitations that are similar to those of claims 1-4 and 7, thus is rejected with the same rationale applied against claims 1-4 and 7.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Visuri in view of Naiden and McCann in further view of Khanduri (US 20180160256 A1).
Regarding claim 12, Visuri as modified by Naiden and McCann teaches the computing device of claim 10.
While Visuri as modified by Naiden and McCann teaches configuration, Visuri as modified by Naiden and McCann fails to explicitly teach group configuration.
However, Khanduri from the analogous technical field teaches wherein the transmitted first set of device configuration data is common to a group of mobile devices (Khanduri, in Para. [0033], discloses configuring devices as a set (i.e. group)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri as modified by Naiden and McCann to incorporate the teachings of Khanduri, with a motivation to conduct a switch and update security parameters (Khanduri, Para. [0030 and 0040]).  
Regarding claim 14, Visuri as modified by Naiden and McCann teaches the computing device of claim 10.
While Visuri as modified by Naiden and McCann teaches parameters, Visuri as modified by Naiden and McCann fails to explicitly comparing parameters.
However, Khanduri from the analogous technical field teaches further comprising determining whether there is a mismatch between the first set of WLAN automatic access parameters and the first set of WLAN automatic access parameters and modifying the second set of WLAN automatic access parameters to match the second set of WLAN automatic access parameters (Khanduri, in Para. [0033], discloses updating parameters to match parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri as modified by Naiden and McCann to incorporate the teachings of Khanduri, with a motivation to select between devices with the same configuration (Khanduri, Para. [0058]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208. The examiner can normally be reached M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431